Citation Nr: 1016226	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-20 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches, 
including as due to mandibular jaw fracture.  

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1956 to January 
1958. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	By an unappealed November 2004 decision, the Board denied 
the Veteran's claim for service connection for headaches 
because the evidence did not show that headaches were due to 
an injury in service.  

3.	Evidence received subsequent to the November 2004 Board 
decision was evidence not previously submitted to the RO, 
related to an unestablished fact necessary to substantiate 
the claim, but did not present a reasonable possibility of 
substantiating the Veteran's claim.  

4.	The evidence of record does not show that the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.	The November 2004 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).  

2.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for headaches is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).  

3.	The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.341(a), 4.15, 4.16, 4.19, 4.25 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, pertaining to the issue regarding headaches, the 
Veteran was sent a VCAA letter in March 2007 that addressed 
the notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim for 
service connection for headaches and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  This letter also included the notice 
provisions pertaining to how VA assigns disability ratings 
and effective dates as set forth in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Additionally, the March 2007 letter provided the Veteran 
notice that his claim for service connection for headaches 
was previously denied.  The notice letter provided the 
criteria for reopening the previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

During the course of the appeal, the Veteran also raised the 
issue of secondary service connection.  He claims that his 
headaches were secondary to temporomandibular joint 
dislocation.  The RO sent the Veteran VCAA letters in March 
2008 and June 2008 that informed the appellant of what 
evidence was required to substantiate the claim based on a 
secondary basis.  Although this VCAA notification was 
satisfied subsequent to the initial AOJ decision, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a January 2009 supplemental 
statement of the case issued after the notice for secondary 
service connection was provided.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal for secondary 
service connection as the timing error did not affect the 
essential fairness of the adjudication.  

Regarding the TDIU claim, the Veteran was sent a VCAA letter 
in September March 2007, prior to the initial AOJ decision, 
that addressed the notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for TDIU and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  This letter also included the notice provisions 
pertaining to how VA assigns disability ratings and effective 
dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has attempted to obtain the 
service treatment records.  The Veteran's service records, 
however, are presumed destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) and are unavailable 
for review.  The Board is aware that in such situations, it 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
also recognizes that VA has a heightened obligation to search 
for alternate medical records when service medical records 
are not available and must also provide an explanation to the 
Veteran regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The record reflects that the RO made several requests to the 
Personnel Information Exchange System (PIES) to obtain the 
Veteran's service treatment records.  The RO made a formal 
finding of unavailability of records in May 2008.  The RO 
concluded that that the Veteran's service records were 
unavailable and the Veteran was notified that such records 
were unavailable.  The Board finds that all efforts had been 
exhausted and further attempts were futile.  See 38 U.S.C.A. 
§ 5103A (b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009).

The RO has obtained the DD Form 214, private medical records, 
Social Security Administration (SSA) records and VA medical 
records.  The Board notes that a VA examination for his 
headaches was not obtained and VA is not required to provide 
an examination unless new and material evidence has been 
presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Further, a VA examination was conducted in December 
2007 that addressed the issue of entitlement to a TDIU.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for headaches.  This claim is based upon the same 
factual basis as his previous claim, which was last denied in 
the November 2004 Board decision that became final.  As such, 
it is appropriate for the Board to consider this claim as a 
request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Generally, a final Board decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105 (West 2002).  Evidence 
must be new and material to reopen a previously disallowed 
claim.  In this case, the Veteran's claim for headaches was 
denied by the Board in November 2004 because there was no 
evidence showing that headaches were caused by an injury in 
service.  The Veteran did not appeal this decision and the 
decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).  

Although it appears that the RO reopened the Veteran's claim 
for entitlement to service connection for headaches because 
they adjudicated the claim on the merits, such a 
determination, is not binding on the Board, and the Board 
must first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the November 2004 Board decision is the 
last final disallowance with regard to the Veteran's claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the Veteran's claim for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In November 2004, the Board reviewed the VA treatment records 
which revealed treatment for headaches.  A VA examination in 
July 2001 also diagnosed the Veteran with headaches, possibly 
secondary to TMJ.  The Board found that the record contained 
no evidence that the Veteran sustained a head injury during 
active service, and there was no objective evidence of 
headaches until approximately 40 years after separation from 
service.  Additionally, the Board considered the Veteran's 
contention of an injury in service.  The Veteran asserted 
that he had been injured when his head hit the dashboard and 
control panel of his plane during an aircraft accident in 
1957.  The Board reviewed the morning reports for the 
Veteran's squad which revealed no evidence of the incident.  
The Board found that the medical evidence failed to establish 
a nexus between the Veteran's current headaches and any in-
service injury or disorder.  

Since the November 2004 Board decision, various medical 
treatment records were submitted that show treatment for 
headaches.  Of note, is a February 2007 letter from a private 
physician that indicated that the Veteran had headaches 
associated with a cranial mandibular disorder.  The examiner 
stated that the Veteran suffered an injury in service 
associated with a plane crash causing mandibular fracture.  
The physician provided that it was his impression that the 
headaches were related to the cranial mandibular disorder 
associated with his service-connected injury.  

The Board finds that the medical treatment records submitted 
are not new as they show treatment for headaches, which was 
an established fact in the November 2004 Board decision.  The 
February 2007 letter, however, is new because a nexus opinion 
was not previously submitted to agency decision makers.  The 
letter also relates to the etiology of the Veteran's 
headaches, which was an unestablished fact necessary to 
substantiate the claim in November 2004.  The opinion is not 
cumulative or redundant of the evidence of record at the time 
of the Board prior denial that became final.  

Nevertheless, the February 2007 opinion is not material 
because it does not raise a reasonable possibility of 
substantiating the claim.  As previously indicated, a claim 
based on the same factual basis may not be considered.  The 
February 2007 opinion is based on the same factual basis that 
the Veteran previously alleged.  The Board denied the 
Veteran's claim in November 2004 because the evidence did not 
establish that there was an injury in service that caused the 
Veteran's headaches.  Likewise, the February 2007 opinion 
does not establish that there was an injury in service that 
caused the Veteran's headaches.  The opinion also did not 
establish that headaches were related to a service connected 
disability.  The Board finds that there is no reasonable 
possibility that the outcome of the Veteran's claim would be 
different when the new evidence was considered with the 
remaining evidence of record.  Justus v. Principi, 3 Vet. 
App.  at 512.  ("To reopen the claim, there must be a 
reasonable possibility that the outcome would differ when the 
new evidence was considered in light of all the evidence").  
As such, the Board finds that the February 2007 evidence is 
not material and the Veteran's claim for entitlement to 
service connection for headaches is not reopened.  

TDIU

The Veteran claims that he is unable to work because of his 
service-connected disabilities.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  If the total rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2009).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2009).  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16(a) (2009).  

Here, the Veteran is currently service-connected for 
bilateral sensorineural hearing loss, rated as 50 percent 
disabling, and tinnitus, rated as 10 percent disabling.  The 
combined disability rating is 60 percent.  See 38 C.F.R. 
§ 4.25 (2009).  It appears from the record that the Veteran's 
service-connected disabilities resulted from a common 
etiology, noise exposure in service.  Consequently, the 
Veteran's disabilities are considered one disability with a 
single rating of 60 percent.  38 C.F.R. § 4.16(a).  As such, 
the percentage requirements for a total rating under the 
provisions of 38 C.F.R. § 4.16(a) are met.  

Nevertheless, the Board must also determine whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  

In the present case, the record shows that the Veteran worked 
as a project engineer from 1998 to 2001 and a truck driver in 
2007 for a few months.  The Veteran submitted a note from his 
doctor in April 2008 that indicated that the Veteran was 
unable to pass the CDL examination based on poor limited 
auditory acuity.  

In a December 2007 VA Compensation and Pension Examination, 
the Veteran considered the Veteran's current disabilities of 
hearing loss and tinnitus and found that he would not be 
prohibited from working in many professions, particularly if 
he was fitted with hearing aids.  The examiner noted that 
without appropriate amplification, it would be difficult to 
obtain employment that involved oral communication of any 
kind.  The examiner also recommended that the Veteran avoid 
employment with excessive noise exposure.  The examiner noted 
that the primary responsibility of the Veteran was taking 
care of his wife.  He also considered primary care reports 
that show the Veteran denied tinnitus and there was no 
indication that there was difficulty communicating with the 
Veteran due to his hearing loss.  

The Board also notes that the basis of the SSA award was not 
hearing loss or tinnitus; however, the award was based on the 
Veteran's disabilities as they were in 1999.  

Based on the foregoing, the Board finds that the evidence of 
record does not show that the Veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities.  Although the Veteran's service-
connected hearing loss and tinnitus limit his occupational 
opportunities, as shown by his inability to get a CDL 
license, his disabilities are not shown to be of such 
severity as to preclude gainful employment.  In fact, the VA 
examiner noted that with hearing aids, the Veteran would be 
employable.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  The Board 
acknowledges that it may be difficult to obtain employment; 
however, the question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  

In sum, the preponderance of the evidence is against finding 
that the Veteran's service-connected hearing loss and 
tinnitus have resulted in his unemployability.  As, the 
evidence of record demonstrates that the Veteran's service-
connected disabilities are not sufficient by themselves to 
render the Veteran unemployable, an award of a TDIU is not 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for 
headaches is not reopened and his claim remains denied.

Entitlement to TDIU is denied.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


